Title: Invoice from Robert Cary & Company, 13 February 1764
From: Robert Cary & Company
To: Washington, George



[London] 13 Feby 1764.

Invoice of Costs and Charges of Goods Ship’d on Board the William & Mary John Boyes Master for Virginia on the proper Acct & Risque of Colo. Geo. Washington and to him Consignd



Theodosia Crowley Iron


6 Ex[tr]a Broad Axes 4/
£ 1. 4.  


2 Lathing Hammers 1/2
. 2. 4


½ dozn Augers sorted
. 8.  


1 dozn large socket headg Chissels
.14.  


1 dozn large socket Gouges
.19.  


1 dozn Splinter padlocks A
. 2. 8


 1 dozn ditto Ditto   B
. 4.  


6 Iron rimb’d Locks with brass knobs & long box staples &ca compleat @4/3
1. 5. 6


1 Iron rimbd Lock with Pulback Wards round key hard & long box Staples &ca compleat
.11.  


½ dozn Steel Garden Spades 42/
1. 1.  


Canvas & Cord
. 2.  


Saml Ballamy Nails


In a Cask
. 3.  


25 M 4d. Nails 4 lb. @2/
2.10.  


18 M 8d. Ditto 11 lb. @4/2
3.15.  


In a Cask
. 3.  


32 M 8d. Nails 11 lb. @4/2
6.13. 4


In a Cask
. 3.  


26 M 10d. Nails 14 lb. @5/
6.10.  


In a Cask
. 3.  


26 M 10d. Nails 14 lb. @5/
6.10.  


In a Cask
. 3.  


14 M 20d. Nails 22 lb. @7/
4.18.  


In a Cask
. 3.  


11 M 20d. Nails 22 lb. @7/
3.17.  


Mauduit & Co. Woolen


2 ps. Welch Cotton (95 96) 191 Yds @14½d.
11.10. 9


8 Yards of ditto for Wrapper @9d.
. 6.  


Canvas &ca for one Bale
. 3.  


Moseley &ca Plaid Hose


4 dozn plaid Hose No. 4 @12/6
2.10.  


3 dozn Do Do  N.3   11/6
1.14. 6


2 dozn Fearnothg Jackets differt Sizes @6/3
7.10.  


2 dozn Ditto Breeches Do Do @2/9
3. 6.  


2 pieces best Dutch Blankets @85/
8.10.  


Packg Cloth for one Bale
. 5. 6


Edwd Hippesley Linnen


5 ps. Rolls qt. 343 @168 Ells @7¼
5.16.  


5 ps. Oznabrigs qt. 516 @9¼
19.17. 9


2 ps. Russia drab 48 Yds @10½
2. 2.  



½ ps. Hessen’s for Wrapper 18/
. 9.  


2 ps. Irish Linnen 94 qt. 50 Yds @1/3
3. 2. 6


2 ps. Do Do  4 46 yds @19d.
3.12.10


1 ps. Do Do  92 25 yds 2/7
3. 4. 7


1 ps. Do Do  95 25 yds 3/6
4. 7. 6


1 ps. Do Do  99 25 yds 5/2
6. 9. 2


2 ps. Nankeens 6 yds each 7/
.14.  


Trimmings to ditto
. 3.  


1 ps. yd wide Muslin 100/
5.     


1 ps. Holland 29¾ Ells 6/
8.18. 6


Trunk & wrapper
. 8.  


Mary Vaughan Riddles


6 Wheat Riddles @3/
.18.  


6 brass fine Wheat Sieves @3/6
1. 1.  


Headg & Mattg 1 Bundle
. 4. 6


Thomas Newnham & Co. Grocery


12 Single Loaves 1 C. 1 Q. 1lb. @78/
4.18. 2


 12 dble Do   2 24  @12d.
4.     


Raisolis 1.17 Gr. 26 Nt 62/
.14. 5


Currants 1 large Pott 1.22 Gr. 1.6 lb. Nt 58/
.17. 7


Jordan Almonds 25 lb. @20d.
2. 1. 8


Mace ½ lb. @16/
. 8.  


Nutts ½ lb. @9/6
. 4. 9


Cinnamon ½ lb. @16/
. 8.  


Cloves ½ lb. @16/
. 8.  


White Pepper 6 lb. @4/
1. 4.  


White Candy 6 lb. @2/
.12.  


Brown Ditto 6 lb. @9d.
. 4. 6


1 Tierce 1 Jarr & Carting
. 6.10


Thomas Johnston Turnery


6 large Hair Brooms
.12.  


12 large blacking Balls
.12.  


1 dozn course Sieves
. 7.  


1 China plate Basket
. 3.  


3 Shoe Brushes
. 2.  


1 large Matt
. 1.  


Richd Clay Pickles


4 pottles of French Olives
1.     


3 Ditto of Capers
.12.  


3 Ditto India Mangoes
.18.  


2 Ditto Anchovies
.15.  


12 Pottle Sqrs. Case & Lock
.16.  



Durham Mustard 12 bottles & Box
1. 5.  


Ground White Lead 1 C.o.14 @36/
2. 0. 6


Cask with 4 Iron hoops
. 4.  


Francis Nalder Cheese


1 Cheshire Cheese 29 lb. @5d.
.16. 3


2 dble Gloster 43 lb. 6d.
1. 1. 6


A Box to Ditto
. 1. 8


Benja. Lancaster Harness


for a New sett of Harness with brass Buckles brass Sliders on both sides the Housens brass Screws & Watering hooks, the Crest engravd on the Housen Plates, and Bridles, Bitts and Rains
18. 0. 0


For a new Postilion Saddle with Stirrops & Girths
1.     


For a new spare Bridle with a Bit & Reins & two new kirb bridles for Saddle Horses
.18.  


A Cask
. 8.  


Ann Harris Mantu[amake]r


Making a Pompadour brocade satten Sacque
.10. 6


Body & Sleeve Linings
. 2.  


Making a white Lustring Negligee & Coat
1. 1.  


Body & Sleeve Linings with Ferret
. 4.  


Making a blue Satten puff Petticoat
.15.  


Buckram and Ferret
. 5. 6


Making a Silver Tabby Petticoat
. 5.  


Ferret 1/
. 1.  


paid for 4½ yds sprig Muslin @10/6
2. 7. 3


Making the Gown
. 6.  


Body and Sleeve Linings
. 3.  


Paid for a Box and Porterage
. 4. 6


Tibbetson &ca Silk


4½ yds of rich Silver plated Tabby @21/
4.14. 6


20 yds rich white spotted Lustring 7/9
7.15.  


9 yds blue Satten 7/9
3. 8. 3


1 Yd white Lustring
. 6.  


Richards &ca Hose


6 pr Mens fine worsted Hose @6/6
1.19.  


1 dozn Mens thread Do
1.     


3 pr Mens knit worsted Do 2/6
. 7. 6


6 Mens fine felts No. 1 3/
.18.  


4 Mens Castor Hats 2 5/
1.     


2 Do Do   3 7/6
.15.  


1 finest Beaver
1. 4.  


Box for the Hats
. 1. 4



Mrs Shelbury &ca Milliny


To a suit of Book Muslin Workd
5.     


A fine black laced handf & Hood
3.16.  


A fine fan
3. 3.  


17 Yards of fine broad Nett 10/6
8.18. 6


2 handsome breast Flowers 12/6
1. 5.  


1 piece 4d. white Ribbon 6d.
.18.  


1 piece 3d. Do Do 3d.
. 9.  


2 yards Velvet Ribbon broad 2/6
. 5.  


2 pr black silk knit Mitts 2/6
. 5.  


6 long sprigd wires
. 1.  


Willm Hallier Lanths.


1 horn Lanthorn
. 2.  


1 pint & ½ Coffee pot
. 1.  


1 3 pint Do
. 2.  


6 Quart Tin Cans 5/
. 2. 6


Mount & Page Stati[oner]y


1 large box best Wafers
. 1.  


Price & Nalder Gloves


3 pr Mens best buck Gloves Stitchd Tops 51/
.12. 9


3 pr Mens Tannd Do Do 14/6
. 3. 7 1/2


Stephen Heath Habery


5 lb. Shoe thread @15d.
. 6. 3


10 lb. Brown thread 18d.
.15.  


Chas Brown Corks


20 Groce Corks 2/
2. 0. 0


Bag
. 1.  


J: Payne Jewellery


1 pr Oval Stone knee Buckles
1.     


1 Silver pencil 6 Inches long marked with Inches and parts
.10. 6  


William Weale Bracy [Braziery]


2 pr Nett Candlesticks
1. 1.  


1 large strong Teakettle
1. 1.  


2 Cocks @18d.
. 3.  


2 Ditto 16d. 2/8 1 Beer Do 2/
. 4. 8


1 Wine Do
. 1. 9


Davidson &ca Sadlery


A Neat Hogskin Hunting Saddle full welted bent Stirrips and furn[itu]r & oild Leather Snaffle Bridle the front dble lapd with Silk
1.10.  


2 best checkd saddle cloths bound, with silk Tags &ca
. 6.  


2 very best Woolen cirsingles lind neats Lea[the]r &ca
. 4. 8



2 Snaffle Bridles @24/ a Dozn
. 4.  


2 Oild Leathr Do fronts dble lapd wt. silk @3/
. 6.  


2 bitting Bridles with furniture complt 4/3
. 8. 6


1 dozn leather Halters
1. 1.  


2 pr bottle Stands coverd wt. hairy calfskn @3/
. 6.  


4 Single Girths @5/ dozn
. 1. 8


4 dble Do lind with leather @17/ Do
. 5. 8


A Neat huntg Whip Chagreen butn & Silvr Plate
. 5. 6


Richard Weale Cutlery


1 Good Coffee Mill
. 6.  


2 pr neat Steel Snuffer’s and Stand
1. 4.  


1 Neat Mahagony Razor case qty two best Tortoize shell Razors &ca
.19.  


1 pr large steel knee buckles
. 1.  


2 pr horse Scissars
. 2.  


¼ lb. brass knetting Needles
. 0. 8


¼ lb. Iron Do Do
. 3  


Lardner &ca Haberdy


10 lb. fine Shoe thread @15d.
.12. 6


20 lb. Maidstone brown thread 2/
2.     


2 lb. whited Ditto 4/3
. 8. 6


1 lb. fine Ditto
. 5. 9


4 Oz. Do India Cotton 21d.
. 7.  


2 Oz. flowering Ditto 8d.
. 1. 4


2 Oz. fine Do 2/
. 4.  


4 dozn long do thread 4/
.16.  


6 pieces beggars Tape 4d.
. 2.  


2 pieces fine Diaper Tape 8d.
. 1. 4


4 pieces broad Do 13d.
. 4. 4


2 pieces of best 4d. ferretg 5/
.10.  


1 piece rich 10d. dble Ribbon
.16.  


1 lb. sorted Beladine Silk
1.12.  


2 Oz. Barbers Ditto 21d.
. 3. 6


2 Oz. best Chinese Ditto 3/6
. 7.  


2 Oz. Do blond Ditto 3/6
. 7.  


1 packet of black hair pins
. 5.  


1 Groce mould Shirt button’s
. 1. 6


2 Superfine Men’s Cotton Caps 2/6
. 5.  


6 best horn Combs sorted 6d.
. 3.  


3 Superfine dandrif Do Do 14d.
. 3. 6


3 Superfine Do 2/3
. 6. 9


8 dozn laced bobbins 1/6
.12.  


3 pr Women’s best white kid french Glos. 2/
. 6.  


2 pr ditto colourd Do 2/
. 4.  



3 pr Ditto Do Mitts 2/
. 6.  


3 pr Ditto White Do 2/
. 6.  


Jno. Didsbury Shoes


6 pr wooden heeld Shoes 8/6
2.11.  


3 pr Callimanca pumps 7/6
1. 2. 6


1 pr Satten pumps embroiderd with gold
1. 4.  


1 pr plain Satten Do
.13.  


9 pr Mens Servant Shoes 5/6
2. 9. 6


1 pr Boots Do Do
1. 3.  


For Master Custis



4 pr calf Leathr Shoes & 4 pr Pumps 4/
1.12.  


3 pr boys Servants Shoes 4/9
.14. 3


2 pr Womens Servants Shoes 3/
. 6.  


For Miss Custis



6 pr Callimanca Pumps 4/6
1. 7. 0


2 pr Satten Pumps
.15.  


3 pr Leathr Pumps 3/6
.10. 6


2 pr Womens Servants Shoes 3/
. 6.  


Susanna Coleman


1 pair buck Breeches
1. 4. 0


Thomas Bromwich Paper


6 pieces crimson ground sprigd Papr 4/
1. 4. 0


5½ dozn borders 6d.
. 2. 9


Edwd Polhill Uphol[ster]y


12 Chairs covered with Leather and brass Naild @16/
9.12.  


2 Elbows to ditto @24/
2. 8.  


6 Windsor Chairs painted Green 7/
2. 2.  


10 Mats 13d.
.10.10


Symes & Co. Seeds


100 Weight hopclover @7d. bag 1/
2.19. 4


St Foine 1 Bushel 5/ bag 1/
. 6.  


10 lb. Lucerne 13d.
.10.10


20 lb. Turnip Seed @12d. bag 8d.
1. 0. 8


1 Peck early Peas 3/ bag 8d.
. 3. 8


Garden Seeds sorted 20/ bag 1/
1. 1.  


Jas Maidment Earthnw[are]


6 pr white stone bottles & Bason’s
.15.  


6 pr Do Do Do Do lesser
. 9.  


12 Chamber Pots Package 1/
. 8. 6


Ann Dennis Glass


150 Squares best London Crown Glass 103½ feet @11d.
4.14.10


15 lb. Putty 6d.
. 7. 6


Bladder to pack it in 2d.
.  . 2


A case to pack
. 3.  



Benja. Kenton Porter


24 dozn fine old Porter Bottled packd and Wiered at 6/6 pr Dozn
7.16.  


2 Casks
.11.  


Paid Carteridge Wharfage and Waterage
. 2. 6


Saml Lowe Glass


12 Mellon Glasses
1.10.  


72 dozn Quart Bottles
8. 8.  


8 Hhds
2.  .  


Charges of Shipg
. 5.  


Leaver Legg Cloth


5⅛ Yards best Superfine Cloth 18/
4.12. 3


5⅛ yards Do blue Do 19/
4.17. 4


8½ fine Shaloon 2/
.17.  


Willm Bennet Bisquet


1/2 C White Bisquet
.12.  


Charges
. 2. 6


Jno. Shakespear Cordage


200 fathom of Leadg Lines 3/8 Diamr 0 C. 3 Q. 22 @5d.
2. 4. 2


6 best Bed Cords 6/ Matt. & Shipg Chs. 2/
. 8.  


Chas Lawrence Taylor


Makg a mixture sute unlined, edges bound dble breasted coat & Waistt
1.14.  


35 Yds hair & Silk bindg @8d. 23/4
1. 3. 4


Lining and Pockets to Breeches Garters and Puffs
.15.  


Sowing Silk, & Silk twist &ca
.10.  


Dimoty to Waistcoat
. 3. 6


2 dozn Coat Buttons 4 dozn breast Do
. 6.  


Sleeve Linings to Coat
. 1.  


To makg a blue Suit and Breeches bound with Gold
1. 8.  


20 yds rich gold binding at 3/4
3. 6. 8


1 pr broad gold Garters
.10. 6


2 dozn rich gold Coat Buttons 8/
.16.  


4 dozn Do Do Breast Do 4/
.16.  


Sewing Silk, Silk twist &ca
.10.  


Lin[in]gs & Pockts to Breechs 1 pr Gartrs & Puffs
.13.  


Dimothy to Waistcoat
. 3. 6


Pockets to coat & Waistt & Sleeve Lings to Coat
. 3.  


A Box
. 1. 8


A Chest
.17. 6


Pipes & Tobacco not Charged



12 Doyles Rubrs
.12.  



Turling[to]n Balsn
.18.  


Entry out Searchers Fees & Shipg Chars.
5. 7. 6


Freight Primage & Bills of Loadg
11.12. 6


Prems. of £400 Insurd at 2½ prCt
10. 4. 6


Commissions 2½ prCt
9.17. 6



[£]404.19. 3


E. E. Robt Cary & Co.
